DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 07/18/2022.
Claims 1, 6, 13, 18, 21 have been amended; claims 2-5, 14-17 and 22-25 are been canceled; and new claims 26-29 have been added. Thus, claims 1, 6-13, 18-21 and 26-29 are currently pending in this application.
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 6-13, 18-21 and 26-29 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process or a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
oculomotor control data of an individual; a reading performance model comprising a set of reading parameters based on baseline reading performance data and/or baseline oculomotor control data which were previously measured from the individual, wherein the reading performance model provides an estimated reading performance for the individual, and the reading performance model is of a parametric behavior model; generating a prior joint probability density function for all reading parameters of the reading performance model and the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior; determining one or more stimulus parameters for a reading test based on the set of reading parameters, wherein the test is administered to the individual to assess the reading performance for the individual; controlling an administration of the reading test to the individual based on the one or more stimulus parameters; receiving reading performance data, characterizing one or more responses made by the individual in the reading test, and eye movement data characterizing eye movements made by the individual during the reading test; updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance for the individual; repeating [the steps above] according to a criterion to refine the estimated reading performance for the individual for a plurality of subsequent administrations of the reading test for the related reading impairment determination; and updating the prior probability density function of at least one of the reading parameters of the reading performance model according to a Bayes' rule based on the reading performance data to generate a posterior probability density function for the reading parameters of the reading 
performance model, wherein the Bayes' rule corresponds to:
            
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                
                    
                        p
                    
                    
                        t
                    
                
                
                    
                        
                            
                                θ
                            
                        
                    
                    
                         
                    
                
                =
                 
                
                    
                        p
                    
                    
                        t
                    
                
                
                    
                        
                            
                                θ
                            
                            
                                
                                    
                                        r
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                         
                    
                
                =
                 
                
                    
                        
                            
                                p
                            
                            
                                t
                                -
                                1
                            
                        
                        
                            
                                
                                    
                                        θ
                                    
                                
                                p
                                
                                    
                                        
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        x
                                                    
                                                
                                            
                                            
                                                θ
                                            
                                        
                                    
                                    
                                         
                                    
                                
                            
                            
                                 
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    θ
                                
                            
                            
                                
                                    
                                        p
                                    
                                    
                                        t
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            
                                                θ
                                            
                                        
                                        p
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                 
                                            
                                        
                                    
                                    
                                         
                                    
                                
                            
                        
                    
                
            
        
wherein             
                θ
            
         represents the set of reading parameters of the reading performance model,             
                
                    
                        p
                    
                    
                        t
                        -
                        1
                    
                
                
                    
                        
                            
                                θ
                            
                        
                    
                    
                         
                    
                
            
        is the prior probability density function of             
                θ
            
         of a previous administration of the reading test,            
                 
                
                    
                        
                            
                                p
                            
                            
                                 
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                r
                                            
                                            
                                                x
                                            
                                        
                                        |
                                        θ
                                    
                                
                            
                            
                                 
                            
                        
                    
                    
                         
                    
                
            
        is a likelihood of observing a response given             
                θ
            
         and a given stimulus parameter,             
                
                    
                        r
                    
                    
                        x
                    
                
            
         is the one or more responses of the individual in each subsequent administration of the reading test according to the given stimulus parameter, and             
                
                    
                        p
                    
                    
                        t
                    
                
                
                    
                        
                            
                                θ
                            
                            
                                
                                    
                                        r
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                         
                    
                
            
         is the posterior distribution of             
                θ
            
         after each subsequent administration of the reading test to the individual.

— 	Considering claim 13, the following claimed limitations recite an abstract idea:  
oculomotor control data of an individual; define a reading performance model comprising a set of reading parameters based on baseline reading performance data and baseline oculomotor control data which were previously measured from the individual, wherein the reading performance model provides an estimated reading performance for the individual, and the reading performance model is of a parametric behavior model; generate a prior joint probability density function for all reading parameters of the reading performance model and the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior; determine a stimulus parameter for a reading test based on the set of reading parameters, wherein the test is administered to the individual to assess the reading performance for the individual; control an administration of the reading test to the individual based on the stimulus parameter; receive reading performance data, characterizing one or more responses of the individual based on the reading test, and eye movement data characterizing eye movements made by the individual during the reading test; update the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance for the individual or the related reading impairment determination; repeat [the steps above] according to a criterion to refine the estimated reading performance for the individual for a plurality of subsequent administrations of the reading test; and update the prior probability density function for at least one of the reading parameters of the reading performance model according to a Bayes' rule 
based on the reading performance data to generate a posterior probability density function for the reading parameters of the reading performance model, wherein the Bayes' rule corresponds to: 
            
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                
                    
                        p
                    
                    
                        t
                    
                
                
                    
                        
                            
                                θ
                            
                        
                    
                    
                         
                    
                
                =
                 
                
                    
                        p
                    
                    
                        t
                    
                
                
                    
                        
                            
                                θ
                            
                            
                                
                                    
                                        r
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                         
                    
                
                =
                 
                
                    
                        
                            
                                p
                            
                            
                                t
                                -
                                1
                            
                        
                        
                            
                                
                                    
                                        θ
                                    
                                
                                p
                                
                                    
                                        
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        x
                                                    
                                                
                                            
                                            
                                                θ
                                            
                                        
                                    
                                    
                                         
                                    
                                
                            
                            
                                 
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    θ
                                
                            
                            
                                
                                    
                                        p
                                    
                                    
                                        t
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            
                                                θ
                                            
                                        
                                        p
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                 
                                            
                                        
                                    
                                    
                                         
                                    
                                
                            
                        
                    
                
            
        
wherein             
                θ
            
         represents the set of reading parameters of the reading performance model,             
                
                    
                        p
                    
                    
                        t
                        -
                        1
                    
                
                
                    
                        
                            
                                θ
                            
                        
                    
                    
                         
                    
                
            
        is the prior probability density function of             
                θ
            
         of a previous administration of the reading test,            
                 
                
                    
                        
                            
                                p
                            
                            
                                 
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                r
                                            
                                            
                                                x
                                            
                                        
                                        |
                                        θ
                                    
                                
                            
                            
                                 
                            
                        
                    
                    
                         
                    
                
            
        is a likelihood of observing a response given             
                θ
            
         and a given stimulus parameter,             
                
                    
                        r
                    
                    
                        x
                    
                
            
         is the one or more responses of the individual in each subsequent administration of the reading test according to the given stimulus parameter, and             
                
                    
                        p
                    
                    
                        t
                    
                
                
                    
                        
                            
                                θ
                            
                            
                                
                                    
                                        r
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                         
                    
                
            
         is the posterior distribution of             
                θ
            
         after each subsequent administration of the reading test to the individual;
administer the reading test to the individual according to the stimulus parameter;  control the administration of the reading test to the individual.

— 	Considering claim 21, the following claimed limitations recite an abstract idea:  
oculomotor control data of an individual; defining a reading performance model comprising a set of reading parameters based on baseline reading performance data and baseline oculomotor control data which were previously measured from the individual, wherein the reading performance model provides an estimated reading performance for the individual, and the reading performance model is of a parametric behavior model; generating a prior joint probability density function for all reading parameters of the reading performance model and the probability density function is one of an uninformative prior corresponding to a uniform distribution, a weakly informative prior, and an informative prior; receiving reading performance data, characterizing one or more responses of the individual based on a plurality of administered reading test to the individual, and eye movement data characterizing eye movements made by the individual during each administered reading test; updating the set of reading parameters of the reading performance model based on the reading performance data and the eye movement data to update the estimated reading performance or the related reading impairment determination for the individual; and updating the prior probability density function of at least one of the reading parameters of the reading performance model according to a Bayes' rule based on the reading performance data to generate a posterior probability density function for the reading parameters of the reading performance model, wherein the Bayes' rule corresponds to:
            
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                
                    
                        p
                    
                    
                        t
                    
                
                
                    
                        
                            
                                θ
                            
                        
                    
                    
                         
                    
                
                =
                 
                
                    
                        p
                    
                    
                        t
                    
                
                
                    
                        
                            
                                θ
                            
                            
                                
                                    
                                        r
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                         
                    
                
                =
                 
                
                    
                        
                            
                                p
                            
                            
                                t
                                -
                                1
                            
                        
                        
                            
                                
                                    
                                        θ
                                    
                                
                                p
                                
                                    
                                        
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        x
                                                    
                                                
                                            
                                            
                                                θ
                                            
                                        
                                    
                                    
                                         
                                    
                                
                            
                            
                                 
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    θ
                                
                            
                            
                                
                                    
                                        p
                                    
                                    
                                        t
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            
                                                θ
                                            
                                        
                                        p
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                 
                                            
                                        
                                    
                                    
                                         
                                    
                                
                            
                        
                    
                
            
        
wherein             
                θ
            
         represents the set of reading parameters of the reading performance model,             
                
                    
                        p
                    
                    
                        t
                        -
                        1
                    
                
                
                    
                        
                            
                                θ
                            
                        
                    
                    
                         
                    
                
            
        is the prior probability density function of             
                θ
            
         of a previous administration of the reading test,            
                 
                
                    
                        
                            
                                p
                            
                            
                                 
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                r
                                            
                                            
                                                x
                                            
                                        
                                        |
                                        θ
                                    
                                
                            
                            
                                 
                            
                        
                    
                    
                         
                    
                
            
        is a likelihood of observing a response given             
                θ
            
         and a given stimulus parameter,             
                
                    
                        r
                    
                    
                        x
                    
                
            
         is the one or more responses of the individual in each subsequent administration of the reading test according to the given stimulus parameter, and             
                
                    
                        p
                    
                    
                        t
                    
                
                
                    
                        
                            
                                θ
                            
                            
                                
                                    
                                        r
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                         
                    
                
            
         is the posterior distribution of             
                θ
            
         after each subsequent administration of the reading test to the individual.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation, such as evaluating the reading performance of a user.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a processor, a non-transitory computer storage medium, an eye tracking device, etc., which are utilized to facilitate the recited functions regarding: generating a reading performance model; generating a prior joint probability density function for all reading parameters; determining one or more stimulus parameters for a reading test; controlling an administration of the reading test to the individual; receiving reading performance data; updating the set of reading parameters of the reading performance model; and repeating one or more of the above steps, etc. 
Claim 13 (i.e. claims 13, 18-20, 27 and 29) also recites the use of: a data exchange interface (or a graphic user interface), a USB port, a serial port or network interface; however, these elements are utilized merely as a tool to receive and/or transfer data. Similarly, the process of receiving audio response from the user, as recited per claims  28 and 29, is also utilized to facilitate the collection of information from the user. 
Accordingly, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Although the claims recite the use of an eye tracking device, this device is utilized merely for data gathering purpose; and such use does not provide any improvement over the relevant existing technology. Thus, when each claim is considered as a whole, the additional elements currently claimed fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.    
The observations above confirm that the claims are indeed directed to an abstract idea. 



(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, according to the original disclosure, that the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a commercially available conventional computer device (e.g. a laptop computer, a desktop computer, a tablet computer, etc.), which is utilized as a reading test system (RTS); wherein the system provides one or more stimuli to a user, and thereby the system determines the user’s performance based on response data gathered via one or more input devices; such as, a keyboard or a microphone utilized to gather the user’s responses; a camera utilized to record the user’s eye movement, etc. (e.g. see [0030] to [0036] of the specification).   
It is further worth noting that the use of the conventional system to facilitate eye or vision assessment; such presenting a user with one or more stimuli, and thereby determining the user’s performance based on response data gathered via one or more input devices, including data gathered via an eye tracking device (e.g. a camera), is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2010/0249532; US 2008/0242950; 2010/0092929, etc.).
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 6-12, 18-20, 24 and 26-29). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 07/18/2022). However, the arguments are not persuasive. Applicant argues,  
Applicant submits that the claimed subject matter of the independent claims passes the test for patentable subject matter as described in the "2014 Interim Guidance on Patent Subject Matter Eligibility" . . .  
Claim 1 does not recite any of the judicial exceptions enumerated in the Revised Guidance. For instance, Claim 1 does not recite a mental process because the claims require action by a computer or processors, which cannot be practically performed in the human mind. Furthermore, the claims do not recite any mathematical concepts. While the Examiner contends that the claims are directed to "organizing human activity," Applicant disagrees with this contention. 
Independent Claim 1, recites, in part, "receiving, from the eye tracking device, oculomotor control data of an individual . . . performance model is of a parametric behavior model." Such claimed features are "inextricably tied to computer technology" and distinct from the types of concepts found by the courts to be abstract. Furthermore, the claimed features require that the processor receive "oculomotor control data" from "the eye tracking device," which also cannot be performed in the human mind. Accordingly, Claim 1 does not recite an abstract idea, nor does it implicate any other judicial exception. 
Claims 13 and 21 recite similar features as Claim 1 that are also "inextricably tied to computer technology" . . . 
Step (2A - Prong 2) of the Revised Guidance: Is the judicial exception integrated into a practical application? . . . 
Assuming, arguendo, that Claim 1 is directed to a judicial exception under Step (2A – Prong 1 ), which Applicant does not concede, then Applicant respectfully submits that Claim 1 is integrated into a practical application. For example, the subject matter of independent Claim 1 is integrated into a practical application and is an improvement over prior methods and systems . . . which provides specific improvement over prior systems and methods in the technology of measuring reading performance by receiving oculomotor control data from an eye tracking device for processing, generating, and defining a reading performance model and utilizing the received oculomotor control data to improve the quality and accuracy of reading performance measurements. See original specification at paragraph [0026]… 
In view of the above, Claim 1 is eligible and, as a whole, is integrated into a practical application. As Claims 13 and 21 recite similar features, they are also eligible and, as a whole, are integrated into a practical application for at least the same reasons stated above.
Step (2B) of the Revised Guidance: Does the claim provide an inventive concept? (Step (2B) . . . 
Assuming, arguendo, that Claim 1 is directed to a judicial exception that is not integrated into a practical application, which Applicant does not concede, then Applicant respectfully submits that Claim 1 provides an inventive concept by reciting additional elements that amount to significantly more than the judicial exception . . .
Applicant respectfully submits that at least the limitation of "receiving, from the eye tracking device, oculomotor control data of an individual; generating a reading performance model comprising a set of reading parameters based on baseline reading performance data and/or baseline oculomotor control data . . . a parametric behavior model," as recited in independent Claim 1, and similarly recited in independent Claims 13 and 21, is not considered to be well-understood, routine, conventional features. Accordingly, independent Claims 1, 13, and 21 and their dependent claims are directed to eligible subject matter.

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, regarding prong-1 of Step 2A, Applicant assumes that the current claims do not recite any judicial exception. However, given the limitations that require performing one or more calculation steps (on collected data) in order to estimate a  probability result and/or a reading performance of the individual, etc., it is evident that the current claims recite a judicial except, namely an abstract idea. Accordingly, Applicant’s conclusion directed to prong-1 of Step 2A is not persuasive.
In addition, when evaluating whether a given claim (e.g. claim 1) is directed to mental processes, the recited computer elements are not considered. Instead, one is required to evaluate whether a human can mentally (or using a pen and paper) perform the data manipulation steps. For instance, claim 1 recites, “generating a reading performance model comprising a set of reading parameters based on baseline reading performance data and/or baseline oculomotor control data which were previously measured from the individual” (emphasis added). In this case, a human can generate, using a pen and paper, a reading performance model (e.g. a formula, etc.) by manipulating or calculating the collected data regarding: (i) the set of reading parameters based on baseline reading performance data and/or (ii) the baseline oculomotor control data, etc. Of course, a conventional computer system can be used to perform the above calculation efficiently; however, this does not necessarily imply that the calculation cannot be performed mentally or using a pen and paper. Consequently, Applicant’s assertion that claim 1 “does not recite a mental process because the claims require action by a computer or processors, which cannot be practically performed in the human mind”, is not persuasive. It is also worth to note that the recited eye tracking device, which is a conventional computing device, is utilized merely for data gathering purpose (i.e. insignificant extra solution activity). 
Furthermore, while listing some of the features recited per claim 1, Applicant is asserting that the claimed features “are ‘inextricably tied to computer technology’ and distinct from the types of concepts found by the courts to be abstract”. 
However, the use of the conventional computer technology to facilitate an abstract idea, such as performing mathematical calculations on collected data to generate one more results, etc., does not necessarily imply that the current claimed features are inextricably tied to computer technology. This is because the claimed conventional computer technology is utilized merely as a tool to facilitate the claimed abstract idea. 
Applicant further asserts that “the claimed features require that the processor receive ‘oculomotor control data’ from ‘the eye tracking device,’ which also cannot be performed in the human mind”. However, it is a common practice in the art (medical art) to utilize a conventional eye-tracking device to gather oculomotor control data. Particularly, healthcare providers specialized in vision/eye care normally utilize an eye tracking device to gather oculomotor control data, so that the collected data is analyzed to determine whether the patient has vision problems. In the instant case, the claimed eye tracking device is utilized for its basic purpose, namely collecting oculomotor control data. Accordingly, such implementation of the eye tracking device for data gathering purpose is directed to insignificant extra-solution activity. Also see MPEP 2106.05(g) regarding examples regarding insignificant extra-solution activity, such as performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). Consequently, Applicant’s arguments are not persuasive.
Secondly, regarding prong-2 of the Step 2A test, Applicant asserts that “Claim 1 is integrated into a practical application. For example, the subject matter of independent Claim 1 is integrated into a practical application and is an improvement over prior methods and systems”; however, no specific analysis is presented to demonstrate whether current claim 1 is providing an improvement over the relevant existing technology. Instead, while listing part of the claimed limitations, Applicant concludes that “Claim 1, as a whole, integrates the practical application of ‘receiving, from the eye tracking device, oculomotor control data of an individual . . . provides an estimated reading performance for the individual, and the reading performance model is of a parametric behavior model,’ which provides specific improvement over prior systems and methods in the technology . . . improve the quality and accuracy of reading performance measurements. See original specification at paragraph [0026] . . .”. 
However, except for stating that there is an improvement, none of the arguments points out the alleged improvement over the relevant existing technology.  It is important to note that the relevant existing technology already implements eye-tracking device to gather oculomotor control data; and wherein such collected data is manipulated using an algorithm(s) to generate one or more results. Thus, simply emphasizing the types of devices used, and/or the accuracy of the results being obtained, does not necessarily demonstrate an improvement over the relevant existing technology. Moreover, the alleged evidence that Applicant provided from the specification does not appear to be reliable. For instance, Applicant cites a section from the specification ([0026]), which states that “[e]ye movements and fixation patterns are generally not measured quantitatively during reading tests . . . existing reading testing procedures, do not collect eye movement data, which could be analyzed to improve the quality and accuracy of the reading performance measurement” (emphasis added); however, contrary to the above assertion, existing system do measure or collect eye movement data during vision testing (e.g. see [0017] and [0018] of US 2010/0182565; also [0291]; [0294] lines 1-5 of US 2009/0153796). The evidences above demonstrate that Applicant’s assertion regarding the existing technology are not accurate. Applicant appears to rely on some inaccurate assertions presented in the specification regarding the relevant existing technology. Consequently, Applicant’s arguments are not persuasive since the process of implementing an eye-tracking device for measuring eye movement does not constitute an improvement over the relevant existing technology.  
Furthermore, regarding the Step 2B analysis, Applicant asserts that “[c]laim 1 provides an inventive concept by reciting additional elements that amount to significantly more than the judicial exception”. However, no specific analysis is presented to identify the “inventive concept” (if any) that the claim is allegedly providing. Instead, Applicant appears to recite part of the limitations of claim 1, “the limitation of ‘receiving, from the eye tracking device, oculomotor control data . . . the reading performance model is of a parametric behavior model,’ as recited in independent Claim 1 . . . is not considered to be well-understood, routine, conventional features”.    
However, there appears to be some misunderstanding regarding the Step 2B analysis. It is worth to note that Step 2B requires the analysis of the claim as a whole in order to determine whether the additional elements (e.g. the claimed computer structures and/or functions, etc.) provide meaningful limitations to transform the claim, so that the claim amounts to “significantly more” than an abstract idea. In the instant case, claim 1 is reciting a conventional and generic arrangement of the additional elements. Particularly, the claim incorporates a computer that administers test to a subject, wherein the computer communicates with one or more input and output devices, including an eye-tracking device that is utilized to provide oculomotor control data; and wherein the computer generates, based on the analysis of the collected data, one or more results (e.g. generating a reading performance model; determining one or more stimulus parameters for a reading test; controlling an administration of the reading test, etc., see claim 1). Of course, the use of the conventional computer technology to administer one or more tests to a subject(s), including the process of: (i) collecting data via one or more inputs devices (e.g. eye tracking device/camera, keyboard, etc.), and (ii) generating one or more results based on the analysis of the collected data, etc., is already directed an old, well-known and conventional activity in the art (see the exemplary references presented above). Accordingly, except for the generic and conventional arrangement of the additional elements, none of the current claims implements an element—or a combination of elements—that provides an “inventive concept”.   
It is also worth to note that the current invention is not directed to the implementation of a new type of eye-tracking device, and/or a new technique for interfacing an eye-tracking device with a computer. Instead, the current invention is utilizing a conventional eye-tracking device merely for its basic purpose (such as, data gathering purpose), so that one or more calculation steps are performed using the gathered data to estimate and/or update an individual’s reading performance. Accordingly, the claimed eye-tracking device, alone or in combination with the rest of the claimed features, fails to render the claims “significantly more” than an abstract idea. Consequently, Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.    
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 13, 18-20, 27 and 29 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13, as currently amended, recites, “. . . the machine readable instructions causing the processor in the reading test system to interact with at least an eye tracking device and a visual stimulation system to perform steps for reading performance and related reading impairment evaluation, wherein the reading test system is caused to . . . control an administration of the reading test to the individual based on the stimulus parameter . . .  a stimulation system to administer the reading test to the individual according to the stimulus parameter, wherein the processor controls the stimulation system to control the administration of the reading test to the individual and to capture the eye movement data generated by an eye tracking system” (emphasis added).
	However, it is unclear whether claim 13 is implementing two different stimulation systems, namely (i) the visual stimulation system recited in line 5 and (ii) the stimulation system recited in line 45 of the claim. Similarly, it is unclear whether claim 13 is implementing two different eye tracking means, namely (i) the eye tracking device recited in line 7 and (ii) the eye tracking system recited in line 47 of the claim.  
Thus, at least for the reasons discussed above, clams 13, 18-20, 27 and 29 are ambiguous. 
Prior art
●	The prior art does not teach or suggest the invention as currently claimed. Regarding the state of the prior art, see the previous office-action (the office-action mailed on 02/16/2022). 
	Note that Applicant’s arguments directed to section §103 have been fully considered (pages 16-22 of the current argument). However, Applicant’s arguments are now moot since the above rejection has been withdrawn due to the current amendment.   
Conclusion
6.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715